UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-6645


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

RAYMOND MCARTHUR BEALL, a/k/a Raymond Bell,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:95-cr-00057-F-1)


Submitted:   September 30, 2014              Decided:     October 3, 2014


Before DUNCAN    and   WYNN,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond McArthur Beall, Appellant         Pro Se. Jennifer P. May-
Parker,   Assistant  United States         Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond Beall appeals from the district court’s order

denying his motion for a reduction of sentence under 18 U.S.C.

§ 3582(c)       (2012).         On       appeal,          Beall   challenges          his   original

sentence        and     raises       a        claim       of   ineffective           assistance    of

counsel.         These     claims,             however,        are     not     cognizable      under

§ 3582.     Moreover, Beall’s failure to challenge the actual basis

for the district court's decision has waived review.                                        See 4th

Cir. R. 34(b); Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d
599, 607 (4th Cir. 2009) (limiting appellate review to arguments

raised     in     the     brief          in     accordance        with        Fed.    R.    App.   P.

28(a)(9)(A)); Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4

(4th Cir. 2004) (noting that appellate assertions not supported

by argument are deemed abandoned).                             Accordingly, we affirm.             We

dispense        with     oral     argument            because          the    facts     and    legal

contentions       are     adequately            presented         in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                            AFFIRMED




                                                      2